     USDC IN/ND case 2:18-cv-00216-JTM document 82 filed 02/12/21 page 1 of 8


                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF INDIANA
                              HAMMOND DIVISION

BENNIE LEN BULLOCK,                        )
                                           )
                      Plaintiff,           )
                                           )
        v.                                 )      No. 2:18 CV 216
                                           )
KELLY CONSTRUCTION OF                      )
INDIANA,                                   )
                                           )
                      Defendant.           )

                                   OPINION and ORDER

        This matter is before the court on defendant’s motion for summary judgment.

(DE # 64.) For the reasons that follow, defendant’s motion will be denied.

I.      BACKGROUND

        Plaintiff Bennie Bullock is African American and works as a general laborer. (DE

# 77-1 at 1.) On September 15, 2017, he accepted an assignment through a staffing

agency to work as a general laborer for defendant Kelly Construction of Indiana. (Id.,

DE # 77-2 at 6.) Three other Caucasian laborers started working at the jobsite on the

same day with him. (DE # 77-1 at 1.) He was the only Black person on the jobsite. (Id.)

He was told that the assignment would last approximately three months. (DE # 77-1 at

2.) Plaintiff and the three White laborers were assigned to pour and smooth out

concrete, build and remove concrete forms, and rake and shovel dirt. (Id.)

        On September 29, 2017, plaintiff sustained an injury on the job. (Id.) Before he left

work for the day, he asked his supervisor and the foreman if he was going to be fired

because he was injured. (Id.) Both of them told him he would not be fired. (Id.) Before he
   USDC IN/ND case 2:18-cv-00216-JTM document 82 filed 02/12/21 page 2 of 8


left, his supervisor never informed him that his job assignment would be ending soon.

(Id.) However, on his way home that evening, plaintiff received a phone call from a

project manager at the staffing agency who informed plaintiff that the job assignment

was over, effective immediately, for all four of the temporary workers. (Id.) Skeptical

that all of the workers were being let go, plaintiff returned to the jobsite the following

Monday and observed two of the three White laborers still working. (Id. at 3.) One of

the other White laborers had not returned to work after lunch earlier that day, and was

let go. (DE # 77-2 at 5; DE # 64-2 at 2.) The two remaining White laborers continued to

work for another week at the jobsite. (DE # 77-2 at 5, 13.) On October 5, 2017, defendant

let the staffing agency know that none of the temporary workers were needed any

longer. (DE # 64-2 at 2.)

       Defendant contends that plaintiff was released early from the work assignment

because the construction project was nearing completion and a reduction in force was

necessary. (DE # 65 at 4; DE # 64-2 at 2.) Defendant contends that plaintiff was released

earlier than the other temporary laborers because he was less skilled than the other

three laborers and his work was sub-standard. (DE # 64-2 at 2.) Defendant also contends

that because plaintiff’s work was sub-standard, defendant had to assign another laborer

to work alongside plaintiff and supervise him. (Id.)

       Plaintiff claims that his supervisor never told him that his job performance was

unsatisfactory or that his skill set was below the skill set of his White counterparts, and

his supervisor never coached or corrected his work performance. (DE # 77-1 at 2.)


                                             2
      USDC IN/ND case 2:18-cv-00216-JTM document 82 filed 02/12/21 page 3 of 8


Plaintiff claims that his supervisor never told him that he had assigned another laborer

to supervise him. (Id.) Plaintiff claims that he frequently worked alone. (Id.)

         As a result of this incident, plaintiff brought the present lawsuit, alleging race

discrimination under 42 U.S.C. § 1981. (DE # 45 at 6.) Defendant now moves for

summary judgment. (DE # 64.) This matter is fully briefed and is now ripe for ruling.

II.      LEGAL STANDARD

         Federal Rule of Civil Procedure 56 requires the entry of summary judgment, after

adequate time for discovery, against a party “who fails to make a showing sufficient to

establish the existence of an element essential to that party’s case, and on which that

party will bear the burden of proof at trial.” Celotex Corp. v. Catrett, 477 U.S. 317, 322

(1986). In responding to a motion for summary judgment, the non-moving party must

identify specific facts establishing that there is a genuine issue of fact for trial. Anderson

v. Liberty Lobby, Inc., 477 U.S. 242, 252 (1986); Palmer v. Marion County, 327 F.3d 588, 595

(7th Cir. 2003). In doing so, the non-moving party cannot rest on the pleadings alone,

but must present fresh proof in support of its position. Anderson, 477 U.S. at 248;

Donovan v. City of Milwaukee, 17 F.3d 944, 947 (7th Cir. 1994). A dispute about a material

fact is genuine only “if the evidence is such that a reasonable jury could return a verdict

for the nonmoving party.” Anderson, 477 U.S. at 248. If no reasonable jury could find for

the non-moving party, then there is no “genuine” dispute. Scott v. Harris, 550 U.S. 372,

380 (2007).




                                               3
   USDC IN/ND case 2:18-cv-00216-JTM document 82 filed 02/12/21 page 4 of 8


       The court’s role in deciding a summary judgment motion is not to evaluate the

truth of the matter, but instead to determine whether there is a genuine issue of triable

fact. Anderson, 477 U.S. at 249-50; Doe v. R.R. Donnelley & Sons Co., 42 F.3d 439, 443 (7th

Cir. 1994). In viewing the facts presented on a motion for summary judgment, a court

must construe all facts in a light most favorable to the non-moving party and draw all

legitimate inferences and resolve all doubts in favor of that party. NLFC, Inc. v. Devcom

Mid-Am., Inc., 45 F.3d 231, 234 (7th Cir. 1995).

III.   ANALYSIS

       Defendant has moved for summary judgment on plaintiff’s claim brought under

§ 1981. In response, plaintiff argues that there are genuine issues of material fact on its

claims under both § 1981 and Title VII. However, plaintiff’s second amended complaint

did not identify a Title VII claim against defendant. (See DE # 45 at 5-6.) Neither party

addresses this issue. However, the court may set aside this matter for now, as the legal

analysis for discrimination claims under Title VII and § 1981 is identical. See Smith v.

Chicago Transit Auth., 806 F.3d 900, 904 (7th Cir. 2015).

       Defendant argues that it is entitled to summary judgment because plaintiff

cannot point to any evidence – under the “direct” or “indirect” methods of proof – that

establishes that he was discriminated against on the basis of his race. (DE # 65 at 5.) This

is not the correct standard in a discrimination case. Ortiz v. Werner Enterprises, Inc., 834

F.3d 760, 765 (7th Cir. 2016). Rather, at the summary judgment phase, the court must

determine whether the evidence would permit a reasonable factfinder to conclude that


                                              4
   USDC IN/ND case 2:18-cv-00216-JTM document 82 filed 02/12/21 page 5 of 8


the plaintiff’s race (or other proscribed factor) caused an adverse employment action.

Id.; David v. Bd. of Trustees of Cmty. Coll. Dist. No. 508, 846 F.3d 216, 224 (7th Cir. 2017).

       The burden-shifting framework articulated in McDonnell Douglas Corp. v. Green,

411 U.S. 792 (1973), may assist a plaintiff in convincing a court that the evidence permits

such a conclusion. David, 846 F.3d at 224. This framework may be useful as “a means of

organizing, presenting, and assessing circumstantial evidence in frequently recurring

factual patterns found in discrimination cases.” Id. However, the McDonnell Douglas

analysis is “not the only way to assess circumstantial evidence of discrimination.” Id.

The court must ultimately be guided by the test articulated in Oritz, and must

determine whether “the non-moving party produced sufficient evidence to support a

jury verdict of intentional discrimination[.]” Id; see also Abrego v. Wilkie, 907 F.3d 1004,

1012 (7th Cir. 2018).

       In this case, both parties have organized their arguments based on the McDonnell

Douglas framework, and therefore the court will begin assessing the evidence utilizing

that construct. The court will first consider whether plaintiff has established a prima

facie case of discrimination and will then cumulatively consider all of the evidence

presented by plaintiff, to determine whether the evidence would permit a reasonable

factfinder to determine that plaintiff was released from his assignment at defendant’s

jobsite a week earlier than the other temporary employees because of his race. See e.g.

David, 846 F.3d 224.




                                                5
   USDC IN/ND case 2:18-cv-00216-JTM document 82 filed 02/12/21 page 6 of 8


       To establish a prima facie case under McDonnell Douglas, plaintiff must

demonstrate that: (1) is he a member of a protected class; (2) he was qualified for his

position and performed reasonably on the job in accordance with his employer’s

legitimate expectations; (3) he was subject to an adverse employment action despite his

reasonable performance; and (4) similarly situated employees who were not members

of his protected class were treated more favorably. Oliver v. Joint Logistics Managers, Inc.,

893 F.3d 408, 412 (7th Cir. 2018); Johnson v. Advocate Health & Hosps. Corp., 892 F.3d 887,

894–95 (7th Cir. 2018). “An employee is similarly situated to a plaintiff if the two

employees deal with the same supervisor, are subject to the same standards, and have

engaged in similar conduct without such differentiating or mitigating circumstances as

would distinguish their conduct or the employer’s treatment of them.” Fane v. Locke

Reynolds, LLP, 480 F.3d 534, 540 (7th Cir. 2007).

       If there is sufficient evidence from which a jury could find a prima facie case of

discrimination, the burden shifts to the defendant to produce evidence of a legitimate,

nondiscriminatory reason for releasing plaintiff from the jobsite earlier than the other

temporary workers. See Barnes v. Bd. of Trustees of Univ. of Illinois, 946 F.3d 384, 389 (7th

Cir. 2020). If defendant produces such a reason, the burden shifts back to plaintiff, to

produce evidence that defendant’s proffered reason was pretextual. See id.

“Because the prima facie and pretext inquiry often overlap, if a defendant offers a

nondiscriminatory reason for its actions, we can proceed directly to the pretext

inquiry.” Id.


                                              6
   USDC IN/ND case 2:18-cv-00216-JTM document 82 filed 02/12/21 page 7 of 8


       For the purposes of its motion for summary judgment, defendant only disputes

the second and fourth elements of the prima facie test: that plaintiff was qualified for

the job and was meeting his employer’s legitimate expectations; and that similarly

situated employees who were not part of his protected class were treated more

favorably. (DE # 65 at 9.) According to defendant, the uncontroverted evidence

demonstrates that the only reason why plaintiff was released from the job assignment

was because the temporary job was ending and he was no longer needed. (Id. at 5.)

Defendant argues that plaintiff was released a week earlier than the other temporary

employees because he was less skilled and required additional supervision. (Id. at 9.)

       After a thorough review of the parties’ arguments and the record, the court

concludes that the evidence, viewed in a light most favorable to plaintiff, reveals

genuine issues of material fact. The parties genuinely dispute whether plaintiff was

meeting defendant’s legitimate expectations, and whether he was less skilled than the

three White temporary employees. The parties also genuinely dispute whether plaintiff

was released on account of his race or on account of his allegedly subpar performance.

In fact, the parties genuinely dispute whether plaintiff was released early from his work

assignment at all. Plaintiff has produced sufficient evidence that would permit a

reasonable factfinder to conclude that plaintiff’s race was the reason he was discharged

from his job assignment earlier than the other temporary employees. See Abrego, 907

F.3d at 1013 (“‘All things being equal, if an employer takes an action against one

employee in a protected class but not another outside that class, one can infer


                                             7
   USDC IN/ND case 2:18-cv-00216-JTM document 82 filed 02/12/21 page 8 of 8


discrimination.’” (quoting Filar v. Bd. of Educ. of City of Chi., 526 F.3d 1054, 1061 (7th Cir.

2008))). In light of these disputes, the court must deny defendant’s motion for summary

judgment.

IV.    CONCLUSION

       For these reasons, the court DENIES defendant Kelly Construction of Indiana’s

motion for summary judgment. (DE # 64.) The court ORDERS the parties to file a joint

status report regarding their willingness to engage in a settlement conference before a

Magistrate Judge by February 26, 2021. A trial date will be set under a separate order.



                                            SO ORDERED.

       Date: February 12, 2021
                                            s/James T. Moody
                                            JUDGE JAMES T. MOODY
                                            UNITED STATES DISTRICT COURT




                                               8
